880 F.2d 1321
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Carl E. GONYON, Plaintiff-Appellant,Russell H. Skidgell, Plaintiff,v.MICHIGAN DEPARTMENT OF CORRECTIONS;  Robert Brown, Jr.,Director, Robert Redman, Warden, LakelandCorrectional Facility, Defendants-Appellees.
No. 89-1292.
United States Court of Appeals, Sixth Circuit.
Aug. 4, 1989.

1
Before MERRITT and KENNEDY, Circuit Judges, and NICHOLAS J. WALINSKI, Senior District Judge*.

ORDER

2
This court entered an order on June 15, 1989, directing the appellant to show cause within twenty-one days why the appeal should not be dismissed for lack of jurisdiction because of a late notice of appeal.  R. Gooch has sent a letter on behalf of the appellant stating that he received legal mail from the appellant on April 7, 1989, and it was processed on April 10, 1989.


3
It appears from the file that the final order was entered January 25, 1989.  The notice of appeal filed on March 1, 1989 was five days late.  Fed.R.App.P. 4(a) and 26(a).


4
The failure of an appellant to timely file a notice of appeal deprives an appellate court of jurisdiction.  Compliance with Fed.R.App.P. 4(a) is a mandatory and jurisdictional prerequisite which this court can neither waive nor extend.    McMillan v. Barksdale, 823 F.2d 981, 982 (6th Cir.1987);  Myers v. Ace Hardware, Inc., 777 F.2d 1099, 1102 (6th Cir.1985);  Denley v. Shearson/American Express, Inc., 733 F.2d 39, 41 (6th Cir.1984) (per curiam);  Peake v. First Nat'l Bank & Trust Co., 717 F.2d 1016, 1018 (6th Cir.1983).  Fed.R.App.P. 26(b) specifically provides that this court cannot enlarge the time for filing a notice of appeal.


5
Accordingly, it is ORDERED that the appeal be and hereby is dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.



*
 The Honorable Nicholas J. Walinski, U.S. Senior District Judge for the Northern District of Ohio, sitting by designation